HASELTON, J.
Appellant has moved to “clarify” our disposition because “[i]t seems the parties are unable to agree on what the Court of Appeals intended to happen next.” We allow the motion. Our disposition “Reversed and remanded,” Johnson v. Civil Service Board, 161 Or App 489, 506, 985 P2d 854 (1999), is clarified and modified to read: “Reversed and remanded with instructions to issue writ reversing decision of Civil Service Board and determining petitioner’s entitlement to ancillary relief, including reinstatement and restitution, pursuant to ORS 34.100.”
Motion granted; disposition modified to read: “Reversed and remanded with instructions to issue writ reversing decision of Civil Service Board and determining petitioner’s entitlement to ancillary relief, including reinstatement and restitution, pursuant to ORS 34.100.”; otherwise adhered to.